IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
HARRELL BAER GARNER,

              Petitioner,

v.                                                     Case No. 5D17-2177

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed December 1, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Harrell Baer Garner, Lawtey, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the September 13, 2016,

judgments and sentences in Case Nos. 14-CF-001384-A and 14-CF-001385-A, in the

Circuit Court in and for Putnam County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., ORFINGER and TORPY, JJ., concur.